Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31 , 201 6 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-19858 USA TRUCK , INC. (Exact name of registrant as specified in its charter) Delaware 71-0556971 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 3200 Industrial Park Road Van Buren, Arkansas (Address of principal executive offices) (Zip Code) - - (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant: has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [X] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the registrant’s common stock, as of April 28, 2016, was 9,197,355. Table Of Contents USA TRUCK, INC. TABLE OF CONTENTS Item No. Caption Page PART I – FINANCIAL INFORMATION 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of March 31, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) – Three Months Ended March 31, 2016 and March 31, 2015 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) – Three Months Ended March 31, 2016 4 Condensed Consolidated Statements of Cash Flows (unaudited) – Three Months Ended March 31, 2016 and March 31, 2015 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 3. Quantitative and Qualitative Disclosures About Market Risk 24 4. Controls and Procedures 24 PART II – OTHER INFORMATION 1. Legal Proceedings 25 1A. Risk Factors 25 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 3. Defaults Upon Senior Securities 26 4. Mine Safety Disclosures 26 5. Other Information 26 6. Exhibits 27 Signatures 28 1 Table Of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS USA TRUCK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share data) March 31, December 31, Assets Current assets: Cash $ $ 87 Accounts receivable, net of allowance for doubtful accounts of $870 and $608, respectively Other receivables Inventories Assets held for sale Income taxes receivable Prepaid expenses and other current assets Total current assets Property and equipment: Land and structures Revenue equipment Service, office and other equipment Property and equipment, at cost Accumulated depreciation and amortization ) ) Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Current portion of insurance and claims accruals Accrued expenses Current maturities of capital leases Total current liabilities Deferred gain Long-term debt, less current maturities Capital leases, less current maturities Deferred income taxes Insurance and claims accruals, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred Stock, $.01 par value; 1,000,000 shares authorized — — Common Stock, $.01 par value; 30,000,000 shares authorized; issued 12,125,170 shares, and 11,946,253 shares, respectively Additional paid-in capital Retained earnings Less treasury stock, at cost (2,727,664 shares, and 2,268,608 shares, respectively) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents USA TRUCK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands, except per share data) Three Months Ended March 31, Revenue: 6 Operating revenue $ $ Operating expenses: Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Insurance and claims Equipment rents Operations and maintenance Purchased transportation Operating taxes and licenses Communications and utilities Gain on disposal of assets, net ) ) Restructuring, impairment and other costs — Other Total operating expenses Operating (loss) income ) Other expenses (income): Interest expense, net Loss on extinguishment of debt — Other, net Total other expenses, net (Loss) income b efore income taxes ) Income t ax (benefit) expense ) Net (loss) income and comprehensive (loss) income $ ) $ Net (loss) income per share: Average shares outstanding (basic) Basic (loss) earnings per share $ ) $ Average shares outstanding (diluted) Diluted (loss) earnings per share $ ) $ See accompanying notes to condensed consolidated financial statements . 3 Table Of Contents USA TRUCK, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) (in thousands) Common Stock Additional Par Paid-in Retained Treasury Shares Value Capital Earnings Stock Total Balance at December 31, 2015 $ ) $ Exercise of stock options 1 — 2 — — 2 Excess tax benefit from exercise of stock options — — ) — — ) Purchase of treasury stock — ) ) Share-based compensation — Restricted stock award grant 2 (1 ) — — 1 Forfeited restricted stock ) — Net share settlement related to restricted stock vesting (2 ) — ) — — ) Net loss — — — ) — ) Balance at March 31, 2016 $ ) $ See accompanying notes to condensed consolidated financial statement s . 4 Table Of Contents USA TRUCK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Three Months Ended March 31, Operating activities : Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 17 Deferred income taxes, net Share-based compensation Gain on disposal of assets, net ) ) Loss on extinguishment of debt — Impairment of property and equipment — Other ) (2 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories and prepaid expenses ) ) Accounts payable and accrued liabilities Insurance and claims accruals ) Other long-term assets and liabilities 56 Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment Net cash provided by (used in) investing activities ) Financing activities : Borrowings under long-term debt Payments on long-term debt ) ) Payments on capitalized lease obligations ) ) Net change in bank drafts payable ) ) Excess tax (benefit) payments from exercise of stock options ) Principal payments on note payable — ) Purchase of common stock ) — Net payments on stock-based awards ) ) Net cash used in financing activities ) ) Increase in cash Cash: Beginning of period 87 End of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes 55 Supplemental disclosure of non-cash investing activities: Purchases of revenue equipment included in accounts payable S ee accompanying notes to condensed consolidated financial statements . 5 Table Of Contents USA TRUCK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2016 Note 1 – Basis of Presentation In the opinion of the management of USA Truck, Inc., the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information. Certain information and footnote disclosures normally included in financial statements required by GAAP have been condensed or omitted. All normal recurring adjustments considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. These financial statements should be read in conjunction with the financial statements, and footnotes thereto, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company has recast certain prior period amounts to reflect the change in accounting principle for tires as disclosed in its Form 10-Q for the period ending September 30, 2015. NOTE 2 – NOTE RECEIVABLE During 2010, the Company sold its terminal facility in Shreveport, Louisiana. In connection with this sale, the purchaser gave the Company cash in the amount of $0.2 million and a note receivable in the amount of $2.1 million due November 2015, which was recorded in the line item “Other receivables” in the accompanying condensed consolidated balance sheets. The purchaser-debtor defaulted on the note receivable by not making the principal payment in November 2015, and the Company is undertaking actions to collect. The note receivable is collateralized by a first priority mortgage on the property. The Company believes, based on a recent appraisal, the value of the property exceeds the amount of the note receivable plus collection costs. Accordingly, no valuation allowance has been recorded. The Company had previously deferred $0.7 million of gain on the sale of the property, with gain recognized into earnings only as payments on the note receivable were received. In February 2016, the Company, and the purchaser-debtor modified the original asset sale agreement (hereinafter referred to as the “Original Agreement”) for the property as a result of the default by the purchaser-debtor in November 2015. The modifications to the Original Agreement are as follows: As of January 1, 2016, the purchaser-debtor will no longer make monthly payments to the Company, as required under the Original Agreement. Thepurchaser-debtor agrees that in addition to the balloon payment of $1.9 million, the Company shall also be entitled to receive 25% of the net sale proceeds from any future sale (including any foreclosure sale) of the property in excess of the balloon payment, closing costs, and realtor commissions. At any time, the Company retains the right to enforce its rights as creditor, mortgagee, and holder of vendor’s privilege and declare the unpaid portion of the purchase price, interest, costs, and attorneys’ fees immediately due and payable. The Company’s rights include instituting foreclosure proceedings and/or other legal action. NOTE 3 – EQUITY COMPENSATION AND EMPLOYEE BENEFIT PLANS The Company adopted the 2014 Omnibus Incentive Plan (the “Incentive Plan”) in May 2014. The Incentive Plan replaced the 2004 Equity Incentive Plan (“the “Prior Plan”) and provides for the granting of equity-based awards covering up to 500,000 shares of common stock to directors, officers and other key employees and consultants, in addition to the shares available under the Prior Plan on the effective date of the “Incentive Plan”. As of March 31, 2016, 158,671 shares remain available for the issuance of future equity-based compensation awards. The components of compensation expense recognized, net of forfeiture recoveries, related to equity-based compensation is reflected in the table below for the years indicated (in thousands): Three Months Ended March 31, Stock options $ $ 5 Restricted stock awards Equity compensation expense 6 Table Of Contents Compensation expense related to all equity-based compensation awards granted under the Incentive Plan is included in salaries, wages and employee benefits in the accompanying consolidated statements of operations and comprehensive income (loss). Stock options Stock options are the contingent right of award holders to purchase shares of the Company’s common stock at a stated price for a limited time. The fair value of each option award is estimated on the date of grant using the Black-Scholes-Merton option-pricing formula, and is recognized over the vesting period of the award. The vesting period of option awards is generally 3 or 4 years and awards may be exercised over a three or ten year term. While the Company did not grant any new stock options in 2016 or 2015, there was a modification to an existing stock option award in the third quarter of 2015 that resulted in a deemed new award being granted. The following assumptions were used to value the stock options granted or deemed to have been granted during the years indicated. No stock options were granted during the three-month period ended March 31, 2016. Dividend yield N/A 0 % Expected volatility N/A % Risk-free interest rate N/A % Expected life (in years) N/A The expected volatility is a measure of the expected fluctuation in the Company’s share price based on the historical volatility of the Company’s stock. Expected life represents the length of time an option contract is anticipated to be outstanding before being exercised. The risk-free interest rate is based on an implied yield on United States zero-coupon treasury bonds with a remaining term equal to the expected life of the outstanding options. In addition to the above, a factor for anticipated forfeitures is also included, which represents the number of shares under options expected to be forfeited over the expected life of the options. The following table summarizes the stock option activity under the Incentive Plan: Number of Shares Weighted- Average Exercise Price Per Share Weighted- Average Remaining Contractual Life (in years) Aggregate Intrinsic Value (in thousands) Options outstanding - beginning of year $ Exercised ) $ 17 Expired ) Outstanding at March 31, 2016 $ $ Exercisable at March 31, 2016 $ $ The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. The per share market value of the Company’s common stock, as determined by the closing price on March 31, 2016 (last trading day of the quarter), was $18.84. Restricted stock awards Restricted stock awards are shares of the Company’s common stock that are granted subject to defined restrictions. The estimated fair value of restricted stock awards is based upon the closing price of the Company’s common stock on the date of grant. Vesting provisions for currently outstanding restricted stock awards to our employees include performance vesting criteria based upon corporate financial metrics, metrics tied to achievement of specific reportable segment performance, personal metrics that drive consolidated performance, and stock price objectives, as well as time vested awards generally vesting over four years. We also have outstanding restricted stock awards to our directors that are generally granted at each annual meeting of stockholders and vest at the immediately following annual meeting. 7 Table Of Contents Information related to the restricted stock awarded for the three month period ended March 31, 2016, is as follows: Number of Shares Weighted-Average Grant Date Fair Value (1) Nonvested shares – December 31, 2015 $ Granted Forfeited ) Vested ) Nonvested shares – March 31, 2016 The shares were valued at the closing price of the Company’s common stock on the dates of the awards. As of March 31, 2016, approximately $1.8 million of unrecognized compensation cost related to nonvested restricted stock awards is expected to be recognized over a weighted-average period of 3.0 years. NOTE 4 – REPURCHASE OF EQUITY SECURITIES During 2015, the Company’s board of directors authorized the repurchase of up to one million shares of the Company’s common stock to be made over a three-year period ending July 28, 2018. During January 2016, the Company repurchased a total of 46,262 shares at a weighted average price of $17.69 per share for an aggregate cost of approximately $0.8million. These shares constituted the remainder of the initial share repurchase authorization. In January 2016, the Company’s board of directors authorized the repurchase of up to an additional two million shares of the Company’s common stock, which will expire in February 2019 unless earlier terminated or extended by the board of directors. During the quarter ended March 31, 2016, the Company, through a Rule 10b5-1 plan, repurchased 399,170 shares under the second stock repurchase authorization at a weighted average price of $16.72 per share for an aggregate cost of approximately $6.7million. NOTE 5 – SEGMENT REPORTING The Company’s two reportable segments are Trucking and USAT Logistics. During the first quarter of 2016, the Company rebranded its asset-light business (formerly known as Strategic Capacity Solutions (“SCS”), as USAT Logistics (“Logistics”). Truck ing . Trucking is comprised of truckload and dedicated freight services. Truckload provides services as a medium to long-haul common carrier. USA Truck has provided truckload services since its inception, and derives the largest portion of its revenue from these services. Dedicated freight provides truckload services to specific customers for shipments over particular routes at particular times utilizing Company revenue equipment. USAT Logistics . Logistics consists of freight brokerage and rail intermodal services. Both of these service offerings match customer shipments with available equipment of authorized carriers and provide services that complement the Company’s trucking operations. In determining its reportable segments, the Company focuses on financial information, such as operating revenues, operating expense categories, operating ratios, operating income and key operating statistics, which the Company’s management uses to make operating decisions. Assets are not allocated to Logistics, as those operations provide truckload freight services to customers through arrangements with third party carriers who utilize their own equipment. To the extent rail intermodal operations require the use of Company-owned assets, they are obtained from the Company’s trucking segment on an as-needed basis. Depreciation and amortization expense is allocated to Logistics based on the assets specifically utilized to generate revenue. All intercompany transactions between segments reflect rates similar to those that would be negotiated with independent third parties. All other expenses for Logistics are specifically identifiable direct costs or are allocated to Logistics based on relevant drivers. 8 Table Of Contents A summary of operating revenue by segment is as follows (in thousands): Three Months Ended March 31, Operating r evenue 6 Trucking revenue (1) $ $ Trucking intersegment eliminations ) ) Trucking operating revenue USAT Logistics revenue USAT Logistics intersegment eliminations ) ) USAT Logistics operating revenue Total operating revenue $ $ Includes foreign revenue of $9.6million and $11.8million for the three months ended March 31, 2016 and 2015, respectively. A summary of operating (loss) income by segment is as follows (in thousands): Three Months Ended March 31, Operating (loss) income 6 Trucking $ ) $ USAT Logistics Total operating (loss) income $ ) $ A summary of depreciation and amortization by segment is as follows (in thousands): Three Months Ended March 31, Depreciation and a mortization 6 Trucking $ $ USAT Logistics 58 Total depreciation and amortization $ $ Note 6 – Accrued Expenses Accrued expenses consisted of the following (in thousands): March 31, December 31, 6 Salaries, wages, and employee benefits $ $ Federal and state tax accruals Restructuring,impairment and other costs (1) Accrued third party maintenance Other Total accrued expenses $ $ Refer to Note 13 of the footnotes to the Company’s condensed consolidated financial statements for additional information regarding the restructuring,impairment and other costs. 9 Table Of Contents Note 7 – LONG-TERM DEBT Long-term debt consisted of the following (in thousands): March 31 , December 31, 6 Revolving credit agreement $ $ Other — — Total debt $ $ CREDIT FACILITY In February 2015, the Company entered into a new senior secured revolving credit facility (the “Credit Facility”) with a group of lenders and Bank of America, N.A., as agent (“Agent”). Contemporaneously with the funding of the Credit Facility, the Company paid off the obligations under its prior credit facility and terminated such facility. The Credit Facility is structured as a $170.0 million revolving credit facility, with an accordion feature that, so long as no event of default exists, allows the Company to request an increase in the revolving credit facility of up to $80.0 million, exercisable in increments of $20.0 million. The Credit Facility is a five-year facility scheduled to terminate on February 5, 2020. Borrowings under the Credit Facility are classified as either “base rate loans” or “LIBOR loans”. Base rate loans accrue interest at a base rate equal to the Agent’s prime rate plus an applicable margin that is set at 0.50% through May 31, 2016 and adjusted quarterly thereafter between 0.25% and 1.00% based on the Company’s consolidated fixed charge coverage ratio. LIBOR loans accrue interest at LIBOR plus an applicable margin that is set at 1.50% through May 31, 2016 and adjusted quarterly thereafter between 1.25% and 2.00% based on the Company’s consolidated fixed charge coverage ratio. The Credit Facility includes, within its $170.0 million revolving credit facility, a letter of credit sub-facility in an aggregate amount of $15.0 million and a swing line sub-facility (the “Swing line”) in an aggregate amount of $20.0 million. An unused line fee of 0.25% is applied to the average daily amount by which the lenders’ aggregate revolving commitments exceed the outstanding principal amount of revolver loans and the aggregate undrawn amount of all outstanding letters of credit issued under the Credit Facility. The Credit Facility is secured by a pledge of substantially all of the Company’s assets, except for any real estate or revenue equipment financed outside the Credit Facility. Borrowings under the Credit Facility are subject to a borrowing base limited to the lesser of (A) $170.0 million; or (B) the sum of (i) 90% of eligible investment grade accounts receivable (reduced to 85% in certain situations), plus (ii) 85% of eligible non-investment grade accounts receivable, plus (iii)the lesser of (a) 85% of eligible unbilled accounts receivable and (b) $10.0 million, plus (iv) the product of 85% multiplied by the net orderly liquidation value percentage applied to the net book value of eligible revenue equipment, plus (v) 85% multiplied the net book value of otherwise eligible newly acquired revenue equipment that has not yet been subject to an appraisal. The Credit Facility contains a single springing financial covenant, which requires the Company to maintain a consolidated fixed charge coverage ratio of at least 1.0 to 1.0. The financial covenant springs only in the event excess availability under the Credit Facility drops below 10% of the lenders’ total commitments under the Credit Facility. The Credit Facility includes usual and customary events of default for a facility of this nature and provides that, upon the occurrence and continuation of an event of default, payment of all amounts payable under the Credit Facility may be accelerated, and the lenders’ commitments may be terminated. The Credit Facility contains certain restrictions and covenants relating to, among other things, dividends, liens, acquisitions and dispositions, affiliate transactions, and other indebtedness. The average interest rate including all borrowings made under the Credit Facility as of March 31, 2016 was 1.98%. As debt is repriced on a monthly basis, the borrowings under the Credit Facility approximate fair value. As of March 31, 2016, the Company had outstanding $4.3 million in letters of credit and had approximately $82.1 million available under the Credit Facility. 10 Table Of Contents Note 8 – LEASES AND Commitments CAPITAL LEASES The Company leases certain equipment under capital leases with terms ranging from 15 to 60 months. Balances related to these capitalized leases are included in property and equipment in the accompanying condensed consolidated balance sheets and are set forth in the table below for the periods indicated (in thousands) Capitalized Costs Accumulated Amortization Net Book Value March 31, 201 6 $ $ $ December 31, 2015 The Company has capitalized lease obligations relating to revenue equipment of $29.4 million, of which $16.4million represents the current portion. Such leases have various termination dates extending through September 2019 and contain renewal or fixed price purchase options. The effective interest rates on the leases range from 1.68% to 3.11% as of March31, 2016. The lease agreements require payment of property taxes, maintenance and operating expenses. Amortization of capital leases was $1.3 million and $2.7 million for the three months ended March31, 2016 and 2015, respectively. OPERATING LEASES Rent expense associated with operating leases was $2.5million and $1.3 million for the three months ended March 31, 2016 and 2015, respectively. Rent expense relating to tractors, trailers and other operating equipment is included in the “Equipment rents” line item,while rent expense relating to office equipment is included in the “Operations and maintenance” line item in the accompanying condensed consolidated statements of operations. As of March 31, 2016, the Company has entered into leases with lessors who do not participate in the Credit Facility. Currently, such leases do not contain cross-default provisions with the Credit Facility. As of March 31, 2016, the future minimum payments, including interest, under capitalized leases with initial terms of one year or more and future rentals under operating leases for certain facilities, office equipment, and revenue equipment with initial terms of one year or more, were as follows for the years indicated (in thousands). Thereafter Capital leases $ — $ — Operating leases OTHER COMMITMENTS As of March 31, 2016, the Company had no commitments for purchases of non-revenue equipment and commitments of approximately $50.0million for purchases of revenue equipment. The Company anticipates taking delivery of these purchases throughout the remainder of 2016. NOTE 9 – INCOME tAXES During the three months ended March 31, 2016 and 2015, effective tax rates were 42.3% and 44.5%, respectively. Income tax expense varies from the amount computed by applying the statutory federal tax rate to income before income taxes primarily due to state income taxes, net of federal income tax effect, adjusted for permanent differences, the most significant of which is the effect of the per diem pay structure for the Company’s drivers. Drivers may elect to receive non-taxable per diem pay in lieu of a portion of their taxable wages. This per diem program increases the Company’s drivers’ net pay per mile, after taxes, while decreasing gross pay, before taxes. As a result, salaries, wages and employee benefits costs are slightly lower and effective income tax rates are higher than the statutory rate. Generally, as pre-tax income increases, the impact of the driver per diem program on the effective tax rate decreases, because aggregate per diem pay becomes smaller in relation to pre-tax income, while in periods where earnings are at or near breakeven, the impact of the per diem program on the Company’s effective tax rate can be significant. Due to the partially nondeductible effect of per diem pay, the Company’s tax rate will fluctuate in future periods based on fluctuations in earnings and in the number of drivers who elect to receive this pay structure. The Company accounts for any uncertainty in income taxes by determining whether it is more likely than not that a tax position taken in a tax return will be sustained upon examination by the appropriate taxing authority based on the technical merits of the position. In that regard, the Company has analyzed filing positions in its federal and applicable state tax returns as well as in all open tax years. Periods subject to examination for the Company’s federal returns are the 2012 – 2015 tax years. Management believes that the Company’s income tax filing positions and deductions will be sustained on examination and does not anticipate any adjustments that will result in a material change to its consolidated financial position, results of operations and cash flows. In conjunction with the foregoing, the Company’s policy is to recognize interest related to unrecognized tax benefits as interest expense and penalties as operating expenses. No unrecognized tax benefits have been recorded as of March 31, 2016. 11 Table Of Contents Note 10 – EARNINGS (LOSS) Per Share Basic earnings (loss) per share is computed based on the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is computed by adjusting the weighted average number of shares of common stock outstanding by common stock equivalents attributable to dilutive stock options and restricted stock. The computation of diluted earnings (loss) per share does not assume conversion, exercise or contingent issuance of securities that would have an antidilutive effect on income (loss) per share. The following table sets forth the computation of basic and diluted earnings (loss) per share (in thousands, except per share amounts): Three Months Ended March 31, Numerator: 6 Net (loss) income $ ) $ Denominator: Denominator for basic earnings (loss) per share – weighted average shares Effect of dilutive securities: Employee stock options and restricted stock — Denominator for diluted earnings per share – adjusted weighted average shares and assumed conversion Basic (loss) earnings per share $ ) $ Diluted (loss) earnings per share $ ) $ Weighted average anti-dilutive employee stock options and restricted stock 39 39 NOTE 11 – LEGAL PROCEEDINGS The Company is party to routine litigation incidental to its business, primarily involving claims for personal injury and property damage incurred in the transportation of freight. The Company maintains insurance to cover liabilities in excess of certain self-insured retention levels. Though it is the opinion of management that these claims are immaterial to the Company’s long-term financial position, adverse results related to one or more of these claims could have a material adverse effect on the Company’s condensed consolidated financial statements in any given reporting period. NOTE 12 – NEW ACCOUNTING PRONOUNCEMENTS In May, 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which supersedes nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenue when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five-step process to implement this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP. The standard provides for using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). In August 2015, the FASB issued ASU 2015-14, “Revenue From Contracts with Customers – Deferral of the Effective Date”, which delayed the effectiveness of ASU 2014-09 to annual periods beginning after December 15, 2017, and interim periods therein. The adoption of this guidance is not expected to have a material impact on the Company's consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases, which requires lessees to recognize a right-to-use asset and a lease obligation for all leases. Lessees are permitted to make an accounting policy election to not recognize an asset and liability for leases with a term of twelve months or less. Lessor accounting under the new standard is substantially unchanged. Additional qualitative and quantitative disclosures, including significant judgments made by management, will be required. The new standard, which will become effective for the Company beginning with the first quarter 2019, requires a modified retrospective transition approach and includes a number of practical expedients. Early adoption of the standard is permitted. The Company is currently evaluating the impacts the adoption of this accounting guidance will have on the consolidated financial statements 12 Table Of Contents In March 2016, the FASB issued ASU 2016-09, Improvements to Employee Share-Based Payment Accounting, which simplifies several aspects of the accounting for employee share-based payment transactions including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification of related amounts within the statement of cash flows. The new standard will become effective for the Company beginning with the first quarter of 2017, with early adoption permitted. The Company is currently evaluating the impacts the adoption of this accounting guidance will have on the consolidated financial statements. NOTE 13 – RESTRUCTURING,IMPAIRMENT AND OTHER COSTS During the quarter ended March 31, 2016, the Company took steps to streamline and simplify its operations to better align the Company’s cost structure. In the Company’s Trucking segment, the Company announced a plan to close its maintenance facilities in Forest Park, Georgia and South Holland, Illinois during the first quarter of 2016. Additionally, in the Company’s Logistics segment, the Company announced a plan to close certain branch offices located at Olathe, Kansas and Salt Lake City, Utah. These closures are expected to improve operating productivity, enhance capacity utilization and increase shareholder value. The head count reduction reflected a total of 47 team members across multiple departments, including 2 contractors. Employees separated or to be separated from the Company as a result of these streamlining initiatives were offered severance benefits and the termination was communicated to them on or prior to March 31, 2016. The agreement with the contractors was cancelled and cancellation penalties will be paid, where required. The expenses recorded during the quarter ended March31, 2016, included costs related to involuntary terminations and other direct costs associated with implementing these initiatives. Other direct costs included facility lease termination costs; costs associated with the development, communication and administration of these initiatives; and asset write-offs. The company has incurred total pretax expenses of approximately $3.5million related to these streamlining initiatives, which were recorded in the line item “Restructuring,impairment and other costs” in the accompanying condensed consolidated statements of income. During the quarter ended March 31, 2016, the Company recorded $1.1 million for the impairment of non-operating assets. Of the total expense recorded, approximately $0.5 million related to the impairment of the Company’s bulk fuel assets at all locations, as diesel fuel will no longer be stored or dispensed at any of the Company’s locations, and $0.6 million related to the fair market value impairment of the Company’s Spartanburg terminal. Additionally, during the first quarter of 2016, the Company identified anitem requiring anadjustment of an accounts payable liability during 2013. The Company has recorded an adjustment of $0.6 million for this item in the quarter ended March 31, 2016. The following table summarizes the Company’s restructuring liability and cash payments made related to the restructuring plan during the three months ended March 31, 2016, by segment (in thousands): Accrued Balance Dec. 31, 2015 (1) Costs Incurred March 31, 2016 (2) Payments Expenses/ Charges Accrued Balance March 31, Compensation and benefits $ $ $ ) $ (3 ) $ Facility closing expenses 20 ) ) Spartanburg impairment — — ) — Fuel tank write-off — — ) — Out of period adjustment — — ) — Total $ $ $ ) $ ) $ Represents accrued costs related to the prior 2015 restructuring event. These costs relate to the 2016 restructuring initiatives discussed above. 13 Table Of Contents Costs Incurred March 31, Costs Incurred March 31, Trucking $ $ — USAT Logistics — Total $ $ — Item 2 . MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This report contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and such statements are subject to the safe harbor created by those sections, and the Private Securities Litigation Reform Act of 1995, as amended. All statements, other than statements of historical or current fact, are statements that could be deemed forward-looking statements, including without limitation: ● any projections of earnings, operating ratio (or operating margin), and return on equity or invested capital ● revenues and other financial items; ● any statement of plans, ● strategies and objectives of management for future operations; ● any statements concerning proposed new services or developments; ● any statements regarding future economic conditions and performance; ● and any statements of belief and any statement of assumptions underlying any of the foregoing. In this Quarterly Report on Form 10-Q , statements relating to : ● future driver market, ● future driver compensation, ● future ability to recruit and retain drivers, ● future driver recruiting costs, ● future acquisitions and dispositions of revenue equipment, ● our belief that improved safety features on tractors we purchase will result in fewer claims; ● future profitability, ● future pricing rates, ● future fuel efficiency, ● future fuel prices, ● future insurance and claims expense, ● future ability to recover costs through the fuel surcharge program, ● future employee benefits costs, ● future purchased transportation use and expense, ● future operations and maintenance costs, ● future depreciation and amortization expense, ● future effects of inflation, ● future indebtedness, expected amount and timing of capital expenditures, ● the future impact of pending litigation and claims against us, ● the sufficiency of our liquidity and sources of capital resources, ● the future use of derivative financial instruments and ● future income tax rates, among others, are forward-looking statements. Such statements may be identified by their use of terms or phrases such as “expects,” “estimates,” “projects,” “believes,” “anticipates,” “intends,” “plans,” “goals,” “may,” “will,” “should,” “could,” “potential,” “continue,” “future” and similar terms and phrases. Forward-looking statements are based on currently available operating, financial and competitive information. Forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Item 1.A., Risk Factors,” in the Company’s Annual Report on Form 10-K for the year ended December 31, 201 5 and other filings with the Securities and Exchange Commission. 14 Table Of Contents All such forward-looking statements speak only as of the date of this report. You are cautioned not to place undue reliance on such forward-looking statements. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in management’s expectations with regard thereto or any change in the events, conditions, or circumstances on which any such information is based. All forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by this cautionary statement. References to the “Company,” “we,” “us,” “our” or similar terms refer to USA Truck, Inc. and its subsidiary. Overview The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader more fully understand the operations and present business environment of USA Truck, Inc. MD&A is provided as a supplement to, and should be read in conjunction with, the condensed consolidated financial statements and notes thereto and other financial information that appears elsewhere in this report. This overview summarizes the MD&A, which includes the following sections: Our Business – a general description of USA Truck’s business, the organization of its operations and the service offerings that comprise its operations. Results of Operations – an analysis of the consolidated results of operations for the periods presented in the condensed consolidated financial statements included in this filing and a discussion of seasonality, the potential impact of inflation and fuel availability and cost. Liquidity and Capital Resources – an analysis of cash flows, sources and uses of cash, debt, equity and contractual obligations. Critical Accounting Policies – a discussion of accounting policies that require critical judgment and estimates. Our Business USA Truck offers a broad range of truckload and logistics services to a diversified customer base that spans a variety of industries. The Company has two reportable segments: (i) Trucking, consisting of truckload and dedicated freight and (ii) USAT Logistics, consisting of freight brokerage and rail intermodal service offerings. During the first quarter of 2016, the Company rebranded the SCS segment as USAT Logistics (“Logistics”). The trucking segment provides truckload transportation, including dedicated services, of various products, goods and materials. The Company’s Logistics service matches customer shipments with available equipment of authorized carriers and provides services that complement the Company’s trucking operations. Revenue for the Company’s trucking segment is substantially generated by transporting freight for customers, and is predominantly affected by the rates per mile received from customers. The Company enhances its operating revenue by charging fuel surcharges, stop-off pay, loading and unloading activities, tractor and trailer detention and other ancillary services. Operating expenses that have a major impact on the profitability of the trucking segment are primarily the variable costs of transporting freight for customers. Variable costs include driver salaries and benefits, fuel and fuel taxes, payments to independent contractors, operating and maintenance expense and insurance and claims. To mitigate the Company’s exposure to fuel price increases, it recovers from its customers fuel surcharges that generally recoup a majority of the increased fuel costs; however, the Company cannot assure the recovery levels experienced in the past will continue in future periods. Although its fuel surcharge program mitigates some exposure to rising fuel costs, the Company continues to have exposure to increasing fuel costs related to empty miles, fuel inefficiency due to engine idle time and other factors, including the extent to which the surcharge paid by the customer is insufficient to compensate for higher fuel costs, particularly in times of rapidly increasing fuel prices. The main factors that affect fuel surcharge revenue are the price of diesel fuel and the number of loaded miles. The fuel surcharge is billed on a lagging basis, meaning the Company typically bills customers in the current week based on the previous week’s applicable United States Department of Energy, or DOE, index. Therefore, in times of increasing fuel prices, the Company does not recover as much as it is currently paying for fuel. In periods of declining prices, the opposite is true. 15 Table Of Contents The key statistics used to evaluate trucking revenue, net of fuel surcharge, include (i) base trucking revenue per seated tractor per week (ii) average miles per seated tractor per week, (iii) deadhead percentage, (iv) average loaded miles per trip, (v) average number of seated tractors and (vi) adjusted operating ratio. In general, the Company’s average miles per seated tractor per week, rate per mile and deadhead percentage are affected by industry-wide freight volumes, industry-wide trucking capacity and the competitive environment, which factors are beyond the Company’s control, as well as by its sales and marketing efforts, service levels and efficiency of its operations, over which the Company has significant control. The Logistics segment provides services that complement Trucking services. Unlike the Trucking segment, the Logistics segment is non-asset based and is instead dependent upon qualified employees, information systems and qualified third-party capacity providers. The largest expense related to the Logistics segment is purchased transportation expense. Other operating expenses consist primarily of salaries, wages and employee benefits. The Company evaluates the Logistics segment’s financial performance by reviewing the gross margin percentage (revenue less purchased transportation expenses expressed as a percentage of revenue) and the operating ratio. The gross margin can be impacted by the rates charged to customers and the costs of securing third-party capacity. Results of Operations The following table sets forth the condensed consolidated statements of operations and comprehensive income in dollars (dollar amounts in thousands) and percentage of consolidated operating revenue and the percentage increase or decrease in the dollar amounts of those items compared to the prior year. Three Months Ended March 31, $ % Operating Revenue % Base Revenue $ % Operating Revenue % Base Revenue %Change in Dollar
